        Case 1:10-cr-00098-BLW Document 29 Filed 01/15/21 Page 1 of 4




                      UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF IDAHO


  UNITED STATES OF AMERICA,
                                              Case No. 1:10-cr-00098-BLW
        Plaintiff,
                                              MEMORANDUM DECISION
         v.                                   AND ORDER

  TIMOTHY SHAWN ANDERSON,

        Defendant.



                                INTRODUCTION

      Before the Court is Timothy Anderson’s Emergency Motion for

Compassionate Release. Dkt. 26. The Government does not oppose the motion.

Dkt. 28. For the reasons below, the Court will grant the motion.

                                 BACKGROUND
      In 2010, Anderson pled guilty to one count of attempted sexual exploitation

of children and was sentenced to the applicable mandatory minimum of 180

months incarceration. Anderson was arrested in connection with an online sex

sting operation involving an officer posing as a 15-year-old girl in an online chat

room. He engaged in explicit communications with the officer and was arrested

when he showed up to an undercover house with a camera and a condom.




MEMORANDUM DECISION AND ORDER - 1
           Case 1:10-cr-00098-BLW Document 29 Filed 01/15/21 Page 2 of 4




       Anderson has served approximately 133 months of his 180-month sentence.

His projected release date is February 4, 2023. He is currently incarcerated at FCI

Lompoc, which currently has 0 inmates and 2 staff with active COVID-19

infections. https://www.bop.gov/coronavirus/ (last accessed January 14, 2021).

However, Lompoc was hit hard with COVID-19 early on, with over 1,000 inmates

infected since the start of the pandemic.1

       Anderson tested positive for COVID-19 in May 2020 and has since

recovered. He is 41 years old and suffers from hypertension and obesity. Dkt. 26 at

4, 9-10; see Dkt. 26-3.

       Anderson has done well while incarcerated. He has taken over 50

programming courses and earned his associate’s degree in August 2016. Since

then, he has continued to take courses and is working towards a bachelor’s degree.

He had one disciplinary infraction in December 2010 involving the unauthorized

possession of smart-vend cards, but his disciplinary record is otherwise free of

incidents. Dkt. 26 at 7; Dkt. 26-2 at 1.

                                 LEGAL STANDARD

       Anderson seeks compassionate release under 18 U.S.C. 3582(c)(1)(A). To



       1
         See U.S. Dep’t of Justice, Office of the Inspector General, Pandemic Response
Report 20-86: Remote Inspection of Federal Correctional Complex Lompoc at iii (July 2020)
(available at https://oig.justice.gov/sites/default/files/reports/20-086_0.pdf).


MEMORANDUM DECISION AND ORDER - 2
        Case 1:10-cr-00098-BLW Document 29 Filed 01/15/21 Page 3 of 4




grant compassionate release, a district court must, as a threshold matter, determine

whether a defendant has exhausted his or her administrative remedies. Id. If the

exhaustion requirement is met, the court must consider the 18 U.S.C. § 3553(a)

factors. Id. Then the Court may grant compassionate release only if the defendant

shows that “extraordinary and compelling reasons warrant such a reduction.” and

the reduction is “consistent with applicable policy statements” issued by the U.S.

Sentencing Commission. Id.; United States v. Rodriguez, 424 F. Supp. 3d 674, 680

(N.D. Cal. 2019). The defendant bears the burden of establishing that extraordinary

and compelling reasons exist to justify compassionate release. See United States v.

Greenhut, 2020 WL 509385, at *1 (C.D. Cal. Jan. 31, 2020) (citing United States

v. Sprague, 135 F.3d 1301, 1306-07 (9th Cir. 1998)).

                                    ANALYSIS

      Anderson requested compassionate release from the Warden at FCI Lompoc

in April 2020. Dkt. 26 at 19. The Government does not dispute that 30 days have

passed since he requested release. Dkt. 28 at 1. Therefore, he has exhausted his

remedies under § 3582(c)(1)(A) and his motion is ripe for consideration.

      The Government agrees that the § 3553(a) factors support Anderson’s

release. He has already served the majority of his 180-month sentence. Further, his

commitment to rehabilitation while incarcerated shows that he will not be a danger




MEMORANDUM DECISION AND ORDER - 3
        Case 1:10-cr-00098-BLW Document 29 Filed 01/15/21 Page 4 of 4




to the community if released. The Government also agrees, and the Court finds,

that Anderson has shown extraordinary and compelling reasons for release based

on his health conditions and increased risk of a severe outcome from COVID-19.

      Accordingly, the Court will grant Anderson’s motion and the Government’s

request that Anderson quarantine for a period of 14 days before his release from

BOP custody.

                                     ORDER

      IT IS ORDERED that:

   1. Timothy Anderson’s Emergency Motion for Compassionate Release (Dkt.

      26) is GRANTED.

   2. Timothy Anderson be quarantined for 14 days prior to his release from BOP

      custody.

   3. Upon completion of his 14-day quarantine the Bureau of Prisons is directed

      to release Timothy Anderson from incarceration to begin serving his term of

      Supervised Release.

                                            DATED: January 15, 2021


                                            _________________________
                                            B. Lynn Winmill
                                            U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 4
